No. 89-227
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1989



IN RE THE MARRIAGE OF
ARNOLD DEICHL,
                                                              I
                                                              0
                Petitioner and Appellant,                     z
         and                                                  2 cn
                                                              Zr
                                                                E
MARY ANN DEICHL,                                              c    5
                                                                   --{
                                                              -0 7'
                Respondent and Respondent.                    mo
                                                              13
                                                              Tr
                                                                   -
                                                              m VI




APPEAL FROM:    ~istrict Court of the ~hirteenth~udicial~istrict,
                In and for the County of Yellowstone,
                The Honorable Robert Holmstrom, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                Chris J. Nelson, ~illings,Montana
         For Respondent:
                Larry Cole, ~illings,Montana



                                   Submitted on ~riefs: Sept. 7, 1989
                                    Decided:   October 19, 1989

Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Appellant Arnold Deichl appeals several decisions made by the
District Court of the Thirteenth Judicial District, Yellowstone
County, in granting Deichl's petition for dissolution. We affirm.
     Deichl asks whether the District Court erred,
     1. In refusing to sanction the wife for failure to appear for
a deposition,
     2. In failing to consider the husband's ability to pay the
wife lifetime maintenance of $450 per month, and
     3.   In ordering the husband to pay taxes resulting from the
court-ordered, premature liquidation of Individual Retirement
Accounts.
     The District Court in this case found that during the marriage
the husband worked as an executive for several farm equipment
companies and at the time of the dissolution, had a take-home pay
of $1,566.26 per month. The court found that the wife worked as
a homemaker raising the couple's three children. She performed
some volunteer work and was occasionally employed in clerical
positions. At the time of the dissolution, the wife was forty-
seven years old and held a sales and clerical position with a car
rental agency providing take-home pay of $530.84 per month. She
was receiving medical treatment for arthritis and depression, and
had difficulty dealing with stressful situations. Because of the
wife's inability to adequately support herself and the modest value
of family property available for distribution, the District Court
ordered the husband to pay the wife lifetime maintenance of $450
per month.
     Before trial, the husband twice attempted to depose the wife.
The court quashed the first attempt and entered a protective order
to guard the wife's health and well-being. On the second attempt,
the court refused to provide a protective order, but the wife
failed to appear for the deposition.        The court denied the
husband's subsequent motion for sanctions.
     In granting the dissolution, the District Court divided the
couple's modest property which included two IRA accounts. The
court ordered the liquidation of the accounts to pay outstanding
medical bills and equally apportionedthe remainder to the parties.
The husband was ordered to pay the tax penalties caused by the
premature liquidation.
     The husband now challenges the District Court's decisions.
     The laws controlling review of the issues in this case are
well settled. First, control of discovery is within the trial
court's discretion, and we will reverse its decisions only when
they materially affect the substantial rights of the appellant and
allow the possibility of a miscarriage of justice. Massaro v.
Dunham (1979), 184 Mont. 400, 404-05, 603 P.2d 249, 251-52.
Second, a District Court's award of maintenance will not be
disturbed if it is supported by substantial credible evidence and
exhibits no clear abuse of discretion. In re Marriage of Cole
(Mont. 1988), 763 P.2d 39, 41, 45 St.Rep. 1965, 1967. Finally, in
the distribution of marital property and obligations, we will
reverse the District Court only when it has committed a clear abuse
of discretion. In re Marriage of Stewart (Mont. 1988), 757 P.2d
765, 767, 45 St.Rep. 850, 852.
     In essence, the appellant now asks this Court to reweigh many
of the District Court's factual determinations. This we decline
to do. The District Court heard the conflicting evidence, made its
determinations, and entered suitable findings of fact and conclu-
sions of law. Those findings and conclusions are supported by
substantial credible evidence in the trial record, and we find no
abuse of discretion.
     Affirmed; appellant to pay the respondent's costs.




                                         A
                                      . Chief Justice
                                              a+
                                               ~




We concur: